Case 7:20-cv-00232-DC Document4 Filed 10/06/20 Page 2of5

Attachment 2 - EEOC Complaint Form

 

UNITED STATES DISTRICT COURT Fy l E D
WESTERN DISTRICT OF TEXAS
ke K oe sven E28 2029
‘ f LER,
oD ay NOistRcy SE CER.

 

 

(Name of plaintiff or plaintiffs)
Civil Action Number:

“7:20-CV -2Z ae.

 

 

 

 

v.
| , . apie (Supplied
High ks lle Sand [ HKS ) by Clerk’s Office)
(Name of defendant or defendants)
COMPLAINT
1. This action is brought by Keni c (<a the cy , Plaintiff,

 

pursuant to the following selected jurisdiction:
(Please select the applicable jurisdiction)

[ Ket VII of the Civil Rights Act of 1964 (42 USC §§ 2000e et seq.) Employment
Discrimination on the basis of race, color, sex (gender, pregnancy and sexual harassment),

religion or national origin.
[ ] The Age Discrimination in Employment Act (29 USC §§ 621 et seq.) (ADEA).
[ ] The Americans With Disabilities Act (42 USC §§ 12102 et seq.) (ADA).
[ ] The Equal Pay Act (29 USC § 206(d)) (EPA).

[ ] The Rehabilitation Act of 1973 (29 USC §791 et seq.) (Applicable to federal employees

 

 

 

only).
2. Defendant High Es lle Sa | (Defendant's name) lives
at, or its business is located at_ JOS SS Fies+ S-+,
(street address), LutKin (city), Texa S
(state), 7590 | (zip).

28
Rev. Ed. October 26, 2017
Case 7:20-cv-00232-DC Document4 Filed 10/06/20 Page 3of5

3a,

p

Plaintiff sought employment from the defendant or was employed by the defendant
at (HES ) HWY y Wh ) 133 34 lo FE Stote (street address),

(cit Kermit (state), T2xas 17) 45 (zip).

3b. At all relevant times of claim of discrimination, Defendant employed _/D(©
(#) employees. If defendant is a union, at all relevant times of claim of
discrimination, Defendant had (#) members.

4, Defendant discriminated against plaintiff in the manner indicated in paragraph 8 at
this complaint on or about docs (month) _& se (day) ei
(year). If incidents of discrimination occurred more than one day, please indicate
the beginning and ending dates of such acts:_Jime \, ‘3

 

5. Plaintiff filed charges against the defendant with the Equal Employment
Opportunity Commission (E.E.O.C.) charging defendant with the acts o .
discrimination indicated in paragraph 7 of this complaint on or about hg ) Gu [c
(month) _ “2.2. (day) _Z0>\ 4 (year). (Not applicable to federal
civil service employees).

6a. The E.E.O.C. issued a Notice of Right to Sue which was received by plaintiff on .
(month) -\on-e. SO (day) _2OA © (year). (Not applicable to
ADEA and EPA Jains or federal civil service employees).

VERY IMPORTANT NOTE: PLEASE ATTACH A COPY OF YOUR NOTICE OF
RIGHT TO SUE AND THE ENVELOPE IN WHICH
IT WAS RECEIVED TO THIS COMPLAINT.

6b. Please indicate below if the E.E.O.C issued a Determination in your case:
[ |] Yes
[ } No

VERY IMPORTANT NOTE: IF YOU CHECKED "YES", PLEASE ATTACH A
COPY OF THE E.E.0.C.'S DETERMINATION TO
THIS COMPLAINT
7. Because of plaintiffs:
(Please select the applicable allegation(s))

‘ (\_-
M1 Jam (If applicable, state race) ALnic AV) Bivoee mca yn

{ VY] Color (If applicable, state color) (Slac. K

29
Rev. Ed. October 26, 2017
Case 7:20-cv-00232-DC Document4 Filed 10/06/20 Page 4of5

[ A. Sex (gender, pregnancy or sexual harassment) (If applicable, state sex and claim)
| ] Religion (If applicable, state religion)

 

 

[. ] National Origin (If applicable, state national origin)

| ] Age (Ifapplicable, state date of birth)

 

 

[ ] Disability (If applicable, state disability)

[ At Prior complaint of discrimination or opposition to acts of discrimination.
(Retaliation) (If applicable, explain events of retaliation)

 

x

he defendant: (please select all that apply)

if ota to employ plaintiff.

[ terminated plaintiffs employment.
[ ] failed to promote plaintiff.

sedi attain plaintiff.

[ ] other (specify)

 

8a. State specifically the circumstances under which defendant, its agent, or employees
discriminated against plaintiff PERSONALLY:

VERY IMPORTANT NOTE: INCLUDE SPECIFIC DATES, SPECIFIC EVENTS,
AND ANY SPECIFIC COMMENTS MADE BY
DEFENDANT PERTAINING TO THE
DISCRIMINATION CLAIM ALLEGED ABOVE.

‘ i Za | : ' }
Ly brant Seacco / Cours Rey Forbes / Causien Mas ee [Travis Accen eau %

 

 

 

 

8b. List any witnesses who would testify for plaintiff to support plaintiffs allegations
and the substance of their testimony:

. 7 ; =e . a c o
Atrac \neck 1S n C hole et My Sex + wersson’ Ceo mw Jos h J Luffle been
MS, Supes visor / \eadymoan - Oe

8c. List any documentation that would support plaintiff's allegations and explain what
the documents will prove:

30
Rev. Ed, October 26, 2017
Case 7:20-cv-00232-DC Document4 Filed 10/06/20 Page5of5

 

_@. The above acts or omissions set forth in paragraphs 7 and 8 are:

[ ]_ still being committed by defendant.
[ aA no longer being committed by defendant.

10. Plaintiff should attach to this complaint a copy of the charge filed with the Equal
Employment Opportunity Commission. This charge is submitted as a brief
statement of the facts supporting this complaint.

WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:
[ ] Defendant be directed to employ plaintiff.
[ ] Defendant be directed to re-employ plaintiff.
[ ] Defendant be directed to promote plaintiff.
MI Defendant be directed to Momentary Comoeosatisa

and that the Court grant such other relief as thay be appropriate, including injunctive
orders, damages, costs and attorney's fees.

I declare (or certify, verify, or state) under penalty of
perjury that the foregoing is true and correct.

j2 jf po 2680
are io aa Cer Jf
CJ

Signature of Plaintiff
/bI7 = Center Ave: =e
Odessq _, TexGS JTGTJGiI

Date

 

 

Address of Plaintiff

Odes SO “TK _14G7 lo /
City State Zip Code
Telephone Number(s)

1139- QOT%-Al45

31
Rev. Ed. October 26, 2017
Case 7:20-cv-00232-DC Document 4 Filed 10/06/20 Page iof5

 

UNITED STATES DISTRICT COURT

JEANNETTE J. WESTERN DISTRICT OF TEXAS PHILIP J. DEVLIN
curre er court 200 East Wall Street, Room 222 Crier DEPUTY
Midland, Texas 79701-5217
October 6, 2020
Ronnie Bailey
1101 W 19" St Apt 16
Odessa, TX 79763

Re: EEOC Complaint form
Dear Mr. Bailey,

Enclosed please find EEOC Complaint form missing on your case, Please fill out this form as
soon as possible and return to the court. Your case number is 7:20-CV-232.

Very truly yours,
Jeannette J. Clack, Clerk

NV. Torvas
~ ~~ By: Deputy Clerk ~
 

R ie Baile
ennse wees CAD: 250871 40/ys419400

620 w halsey st. DIMMED: 12% 9%

| maryville NO 64468
} _US

{ FROM: 43220821925 sui? paTe® 21DEC20
BILL SENDER

 

o
wo
a
Nx
wo
on
a
n
x
nu
3
2
a
in

-0Clerk,US DISTRICT COURT WESTERN DIS

 

| Glerk,US DISTRICT COURT WESTERN DIS LO hyn
200 E Wall St, Ste 222 2 VER
os
Midland TX 79701. US): ey
| qgzeodeises Fi Oh Treas.
| _pbt peer: ECF
PAPA AA ra ee ree
Ground Aes me

 

1 UPS
|
\ ww Fra 1h ia Fi i ' : =

7 7847 0466 7070

 

79701

9622 0019 O (000 000 0000) 0 00 7817 0466 7070

Ue RET RAN PE

te 1X 7970 1:5201-72
| 4110-4501
ETP: 1 pp:SP: 100:¥
SCREENED BY CSO | 781704667070
